845 F.2d 327
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.George C. TAYLOR, Defendant-Appellant.
No. 88-5255.
United States Court of Appeals, Sixth Circuit.
April 19, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
The pro se defendant herein appeals from the district court's order dismissing the indictment against him.  The government has filed a motion to dismiss on grounds of lack of jurisdiction.  The defendant has filed no response.


2
The defendant was indicted on two counts of burglarizing, one count for the burglary of each of two separate post offices, in violation of 18 U.S.C. Sec. 2115.  A federal public defender was appointed to represent him in the district court proceedings.  Psychiatric examination of the defendant was ordered by the district court judge.  Based on the conclusions arrived at by the examining psychiatrist, the defendant was determined to be incompetent.  For this reason, the indictment against the defendant was dismissed pursuant to Rule 48(a), Fed.R.Crim.P.  That order was entered on January 25, 1988.  The defendant filed his notice of appeal on February 25, 1988.


3
Pursuant to Rule 4(b), Fed.R.App.P., the defendant had ten (10) days from the entry of the order dismissing the indictment to file a notice of appeal.  The notice of appeal filed herein was twenty-one (21) days late.  The timely filing of a notice of appeal is a mandatory jurisdictional requirement this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Further, as a result of the dismissal of the indictment against him the defendant is no longer an "aggrieved party" and cannot appeal said order.   Parr v. United States, 351 U.S. 513, 516 (1956).  Thus, this Court lacks jurisdiction to entertain the appeal.


4
It is ORDERED that the motion to dismiss be granted.